UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6507


MICHAEL S. OWL FEATHER-GORBEY, Chief,

                    Petitioner - Appellant,

             v.

WARDEN FCI CUMBERLAND,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:19-cv-00715-RDB)


Submitted: September 27, 2019                                Decided: November 6, 2019


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael S. Gorbey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael S. Owl Feather-Gorbey, a District of Columbia code offender incarcerated

at FCI Cumberland in Maryland, seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2241 (2012) petition. The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. ∗ 28 U.S.C. § 2253(c)(1)(A) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

would find that the district court’s assessment of the constitutional claims is debatable or

wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that

the petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that Owl Feather-Gorbey

has not made the requisite showing. Accordingly, we deny a certificate of appealability,

deny leave to proceed in forma pauperis, and dismiss the appeal. We dispense with oral




       ∗
         Because Owl Feather-Gorbey was convicted in a District of Columbia court, he is
required to obtain a certificate of appealability in order to appeal the denial of his habeas
petition. See Madley v. United States Parole Comm’n, 278 F.3d 1306, 1310 (D.C. Cir.
2002).

                                              2
argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            3